Citation Nr: 1747124	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-18 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to an initial compensable disability rating for service-connected migraine headaches.  

3.  Entitlement to an initial compensable disability rating for service-connected scars, right hand, prior to November 22, 2016, and to a disability rating in excess of 10 percent from November 22, 2016, forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In January 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In September 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

A November 2016 rating decision increased the disability rating for the Veteran's right hand scar to 10 percent, effective November 22, 2016.  
 

FINDINGS OF FACT

1.  The Veteran does not have a cardiac disability.

2.  The Veteran's service-connected migraine headaches manifest in characteristic prostrating attacks occurring on average once per month.



3.  The Veteran's right hand scar has been painful throughout the entire appellate period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial 30 percent disability rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 8100 (2016).

3.  The criteria for a 10 percent disability rating, but no higher, for a right hand scar have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

The Veteran claims entitlement to service connection for a cardiac disability.  For the following reasons and bases, the Board finds that service connection is not warranted.

The Veteran's service treatment records show treatment for a fever of unknown origin.  See July 2005 Clinical Record.  An echocardiogram taken at that time revealed mild sclerosis in the aortic and mitral valves, as well as mild mitral regurgitation.  See July 2005 Echocardiogram Laboratory Report.  No cardiac diagnosis was made following the July 2005 echocardiogram.

The Veteran was afforded a VA contract examination in November 2010.  He denied any cardiac symptoms.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An echocardiogram showed normal left ventricular size and ejection fraction, and normal appearing mitral, aortic and tricuspid valves without prolapse or significant Doppler flow abnormality.  The examiner stated that there was no diagnosis of a heart disorder because there was no pathology to render a diagnosis.  See November 2010 Examination Report.  



At the January 2016 Board hearing, the Veteran testified that he was informed of the July 2005 echocardiogram results in service.  He also testified that he does not experience any cardiac symptomatology.   

Following the Board's September 2016 remand, the Veteran was afforded a November 2016 VA examination to determine the etiology of his claimed cardiac disability.  Following an in-person examination, the examiner concluded that the Veteran did not have a diagnosed heart condition.  Addressing the July 2005 echocardiogram report, which was read as "1+ mitral regurgitation," the examiner stated that such a reading is frequently a transient inconsequential finding in a young person.  In regard to the Veteran's in-service EKG finding of mild sclerosis, the examiner clarified that an EKG is unable to make this finding.  The examiner stated that the echocardiogram did note this finding, which is not a cardiac condition, and further stated that a subsequent echocardiogram in 2010 was normal, as would be expected.

Also of record are the Veteran's post-service VA treatment records, all of which are negative for any findings of a cardiac disorder.

As noted above, service connection may only be granted for a current disability.  In this case, the competent and credible medical evidence does not show a current diagnosis of a cardiac disability at any time.  Further, the Veteran has denied experiencing any cardiac symptomatology.  While he believes that he has a current cardiac disability, as a layperson in the field of medicine he does not have the medical competence to identify or diagnose an underlying cardiac disorder, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board notes that in the July 2017 Appellant's Brief, the Veteran's representative requested that the claim be remanded in order to rescan or reenter into VBMS the Veteran's service treatment records that were unreadable, as requested in the Board's prior remand.  However, it appears that this was accomplished as the service treatment records are now legible.

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, entitlement to service connection for a cardiac disability is not warranted.


II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 


the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14. 

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Migraine Headaches

The Veteran's headaches have been assigned a noncompensable (0 percent) rating under Diagnostic Code (DC) 8100, which pertains to migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A noncompensable rating is assigned for less frequent attacks.  Id. 

The regulation does not define "economic inadaptability."  The U.S. Court of Appeals for Veterans Claims (Court) has held that under DC 8100, a headache disorder need only be "capable of producing" economic inadaptability, and that this standard is different from the "unemployability" standard applicable in the context of determining entitlement to a total disability rating based on individual unemployability (TDIU).  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004); see 38 C.F.R. §§ 3.340, 4.16 (2016) (setting forth the requirements for establishing entitlement to TDIU).  

The term "prostrating" under DC 8100 is also not defined.  In its Adjudication Procedures Manual, the Veterans Benefits Administration (VBA) defines "prostrating" for purposes of applying DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  VBA Manual M21-1, III.iv.4.G.7.b.  "Completely prostrating" is defined as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  Id.  The Court has similarly noted in a non-precedential memorandum decision, in reference to DC 8100, that the term "prostration" has been defined by Dorland's Medical Dictionary as "extreme exhaustion or powerlessness."  Felder v. McDonald, 2016 WL 1295022 (April 1, 2016).  While these definitions are not binding on the Board, they offer persuasive guidance, and the Board is not aware of any alternative definition or interpretation of this term as used in DC 8100.  

Finally, the Court has indicated that the Board must consider the provisions of 38 C.F.R. § 4.21 (2016) in applying DC 8100, which states that "it is not expected . . . that all cases will show all the findings specified" in the rating criteria, but that "findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function . . . will be expected in all instances."  Pierce, 18 Vet. App. at 447.



A November 2010 VA contract examination assessed the severity of the Veteran's diagnosed migraine headaches.  The Veteran described his headaches as frontal headaches which are more severe in the top and back of the head, with a pain level of 6 on a scale from 1 to10.  See November 2010 Examination Report.  The Veteran reported he experiences headaches four times a week, lasting about 60 minutes.  The Veteran further reported he is able to go to work when headaches occur, but requires medication.  When the headaches were bad, he could not look at a computer.  The examiner noted that the Veteran's ability to perform daily functions during flare-ups is sometimes restricted to being in a dark quiet room.  The examiner did not note how often the Veteran experiences flare-ups.  

On April 14, 2011, the Veteran was treated for a virus at an emergency room.  At that time, he also reported having a headache with photophobia for the past four to five hours.  Pertinent diagnoses included an acute, intractable headache.

In July 2015, the Veteran cancelled a follow up appointment at the Lynchburg VA Medical Center (VAMC) as he was experiencing a migraine headache.  See July 2015 Primary Care Note.

At the January 2016 Board hearing, the Veteran testified to experiencing migraines one to two times a month, with each migraine lasting between four to six hours.  See January 2016 Hearing Transcript.  The Veteran further testified that at least once a month he experiences an incapacitating migraine.  See id. (stating "at least once a month" a migraine "shuts [him] down," requiring bedrest and avoidance of light).  He reported that he was able to tolerate milder headaches by shortening his workday and minimizing noise.  On average, he missed 16 to 20 hours of work each month.

On February 25, 2016, the Veteran noted that he had spoken with his doctor about a different medication for his migraines.  He noted that he had a migraine on the previous day.



On March 14, 2016, the Veteran was seen for an evaluation of his chronic migraine headaches with associated photophobia, phonophobia, dizziness, nausea, and vomiting.  He reported experiencing approximately three headaches per month.  He was placed on a trial of Tramadol.  

On March 21, 2016, the Veteran stated that Tramadol did not decrease his pain levels and that he had a migraine and then had a two-day recovery that he believed was primarily due to the effects of the medicine.

On April 27, 2016, the Veteran stated that since he discontinued the Tramadol, he had experienced two migraines.   

On June 1, 2016, the Veteran called to cancel a medical appointment because he had a migraine.  On June 10, 2016, the Veteran reported having four to six headaches a month (apparently bad tension headaches that sometimes led to migraines and migraines alone).  See June 13, 2016 Medication Inquiry. 

A July 21, 2016 medication inquiry noted that the Veteran reported that a new medication had helped and that there was a marked difference in his migraines.  He still had a few that month and during the prior month, but the medication seemed to help with severity and duration.

A November 2016 VA examination found that the Veteran's migraines occurred one to two times a month.  See November 2016 VA Examination Report.  The migraines consisted of a pulsing or throbbing headache pain localized to the right side of the Veteran's head and the front of his head, as well as the non-headache symptom of a rushing in the ears.  Id.  The November 2016 examiner noted that the Veteran did not have characteristic prostrating attacks of migraine pain and that his headaches did not impact his ability to work.  Id.



After having carefully reviewed the probative evidence of record, to include the Veteran's treatment records and his credible testimony, the Board finds the Veteran's migraine headaches have been manifest by migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  However, throughout the entire appellate period there is no evidence that the Veteran's migraine headaches rise to the level of very frequent completely prostrating attacks and prolonged attacks productive of severe economic inadaptability, as required for a higher, 50 percent rating under DC 8100.  While the Veteran has at times reported experiencing more frequent monthly headaches, i.e., four to six, this appears to also encompass his less severe tension headaches which are not prostrating.  Of note, in November 2010 he reported being able to work with a headache.  At that time, his ability to perform daily functions during a flare-up was described as being sometimes limited to being in a dark and quiet room.   And at his January 2016 hearing, he testified that on average he missed 16 to 20 hours of work each month, so only two to two and a half days.  Thus, the Board finds that the preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent for the Veteran's migraine headaches.  

Scars

The Veteran's right hand scars were initially assigned a noncompensable rating, effective January 15, 2011, and a 10 percent rating, effective November 22, 2016, under Diagnostic Code 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  Diagnostic Code 7804 sets forth the disability ratings of: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  An "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id. at Diagnostic Code 7804 Note (1).

In November 2010, a VA contract examiner noted the Veteran's right hand scars.  Upon examination, the examiner described the scars as a superficial and nonlinear.  The examiner further noted the scars were not painful on examination.  The scars measured 5 centimeters by 0.1 centimeters and 3 centimeters by 0.1 centimeters, for a total area of 0.8 centimeters, squared.  The examiner found that the scar did not result in limitation of function or impact the Veteran's ability to work.  Although the examiner noted the scar was not painful on examination, the Veteran did report that he experienced pain at the time of the examination.  See November 2010 Examination Report ("[The Veteran] reports pain in the scar, [second] knuckle, pal, top of the hand, which occurs constantly").

In January 2016, the Veteran testified that his right hand scar at the top of his hand is painful.  See January 2016 Hearing Transcript.  

Following the Board's September 2016 remand, the Veteran underwent a November 2016 VA examination to address the severity of his right hand scars.  The November 2016 examiner noted the Veteran's right hand scars and found the scar at the base of his right finger to be painful.  See November 2016 VA Examination Report.

As stated above, a compensable rating for scars is warranted when the scar is either painful or unstable.  38 C.F.R. § 4.118.  Although the November 2010 VA contract examiner stated that the Veteran's right hand scar was not painful on examination, throughout the course of the appeal the Veteran has consistently and credibly reported his scar results in pain, including at the November 2010 examination.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under DC 7804 for the entire appellate period prior to November 22, 2016.  This is the highest rating available under DC 7804.  See 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving scars.  To that end, the Board has considered Diagnostic Code 7802, which provides ratings for scar(s) not of the head, face, or neck, that are superficial and nonlinear.  As the Veteran's right hand scar is approximately 1 square centimeter, it does not meet the requirements for a compensable rating under Diagnostic Code 7802, that is, a scar involving an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  Therefore, a separate rating under DC 7802 is not warranted.

In sum, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's right hand scars at any time.


ORDER

Entitlement to service connection for a cardiac disability is denied.

Entitlement to an initial disability rating of 30 percent, but no higher, for migraine headaches is granted.

Entitlement to an initial disability rating of 10 percent, but no higher, for scars, right hand is granted, prior to November 22, 2016.

Entitlement to a disability rating in excess of 10 percent for scars, right hand is denied, from November 22, 2016, forward.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


